DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

More particular, the examiner cannot find within the originally filed specification, support for the following claim language:

“generating, using the information container row and the grid, a registration mark, the registration mark indicating: 
the one or more frames of the subset containing the one or more matrixed bar codes; and 
which coordinates of the grid are the selected coordinates which correspond to locations of the overlaid matrixed bar codes.”

Where in the specification does it say that a single registration mark for an intrinsic matrixed barcode within a video is encoded with both of:
The frames containing matrixed barcodes, and
Which coordinates in multiple frames correspond to overlaid matrixed barcodes
?

It is clear from the specification that a registration mark may help locate a matrixed barcode within a particular image, and this image could itself be a frame in a video.

But seemingly what is claimed here is that a single registration mark in a video covers a plurality of frames, and says which frames contain matrixed barcodes, and where in each frame the matrixed barcode is to be found. 

Does the specification show that a single registration mark does all that? 

It seems to the examiner that according to the originally filed specification, if a series of frames of a video have multiple matrixed barcodes at different locations within them, it would take multiple registration marks to support the reading of those. The examiner cannot find support in the originally files specification for a single registration mark covering plural frames in the manner that is claimed.

See a parent of the current application, US 15/974,972, which became patent US 10,460,138 for instance. In the claims, it is seen that a plurality of registration marks are needed for a plurality of matrixed barcodes within a plurality of frames, not a single registration mark for a video as the instant claims seem to recite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876